Abatement Order filed December 13, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00515-CR
                                 ____________

                       HENRY LEE BETHUNE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                      On Appeal from the 232nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 511361


                             ABATEMENT ORDER

      The reporter’s record in this case was due July 26, 2016. See Tex. R. App. P.
35.1. The record was not filed. On August 17, 2016, this court ordered the court
reporter to file the record within 30 days. When the court reporter failed to file the
record as ordered, on October 17, 2016 this court ordered the court reporter to file
the record within 30 days, and instructed the court reporter that if the record was not
filed, the court would order the trial court to conduct a hearing to determine the
reason for failure to file the record. The record has not been filed with the court.
The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record
has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 232nd District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court by January 12, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
prior to the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.



                                    PER CURIAM